Citation Nr: 1410512	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) pension benefits in the amount of $34,311.03, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty October 1979 to October 1989.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Committee on Waivers and Compromises (COWAC) at the Milwaukee, Wisconsin RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his Substantive Appeal (VA Form 9), the Veteran requested that he be afforded a Travel Board hearing to be held at the RO.  He has yet to be scheduled for such a hearing.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal before the Board will be granted if an appellant expresses a desire for one.  Accordingly, the matter must be remanded to afford the Veteran a Travel Board hearing, as he has requested

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the Louisville, Kentucky RO, in accordance with applicable procedures, and notice should be sent to the Veteran as required.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


